—Appeal by the defendant from an order of the Supreme Court, Kings County (J. Goldberg, J.), dated March 29, 2001, which, after a hearing, pursuant to Correction Law article 6-C, designated him a level two sex offender.
Ordered that the order is affirmed, without costs or disbursements.
The Hearing Judge, who also had presided over the defendant’s trial resulting in his conviction of sodomy in the first degree and sexual abuse in the first degree (two counts), relied upon his notes, his recollection of the trial, and the case summary of the Board of Examiners of Sex Offenders to support his determination that the defendant was a level two sex offender based upon his criminal record and his use of dangerous instruments during the commission of the crimes. The defendant did not dispute the facts. Rather, he contended that the evidence was insufficient to satisfy the People’s burden of proof by clear and convincing evidence on the ground that the evidence of his status constituted hearsay.
Correction Law § 168-n (3) specifically authorized the Hearing Judge to rely upon reliable hearsay evidence. The conclusion of the Hearing Judge was supported by legally sufficient evidence (see People v Mitchell, 300 AD2d 377 [2002], lv denied 99 NY2d 510 [2003]; People v Dorato, 291 AD2d 580 [2002]).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit (see Matter of Shaniqua W., 262 AD2d 496 [1999]), or academic. Santucci, J.P., Goldstein, H. Miller and Schmidt, JJ., concur.